Citation Nr: 1004163	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-21 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of 
surgery to the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1956 to November 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of that hearing is 
of record.  During his hearing, the Veteran withdrew his 
appeal of his claim as to whether new and material evidence 
was submitted to reopen a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for right lower extremity 
peripheral vascular disease, status post-bunionectomy and 
lower extremity angioplasty.  As such, the Board will confine 
its consideration to the issue as set forth on the decision 
title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the objective 
and probative medical evidence of record demonstrates that 
his residuals of right foot surgery, including hallux 
rigidus, surgical corrections for hammertoes and bunions, 
pain, peripheral arterial disease, and degenerative joint 
disease, cannot be dissociated from his active duty.





CONTINUED ON NEXT PAGE

CONCLUSIONS OF LAW

Residuals of right foot surgery, including hallux rigidus, 
surgical corrections for hammertoes and bunions, peripheral 
arterial disease, pain, and degenerative joint disease, were 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal as to the Veteran's service connection claim.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  Information concerning effective dates 
and ratings for residuals of the right foot surgery will be 
provided by the RO.  If appellant then disagrees with any of 
those actions, he may appeal those decisions

Service Connection for the Residuals of Right Foot Surgery

The Veteran contends that he is entitled to service 
connection for the residuals of right foot surgery that was 
performed during his active military service in 1958.  Upon 
review of the evidence of record, the Board finds that the 
evidence of record is at least in equipoise.  As such, 
affording the Veteran the full benefit of the doubt, the 
Board finds that service connection is warranted for the 
residuals of right foot surgery performed in 1958.  When a 
Veteran seeks benefits and the evidence is in relative 
equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

At the outset of this discussion, the Board notes that the 
Veteran's service medical and personnel records appear to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973, and are unavailable.  Under 
such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

As noted above, the Veteran's service medical records are 
absent from the claims file.  However, the record does 
contain copies of Morning Reports that demonstrate that the 
Veteran was hospitalized in March 1958, although the 
reason(s) for his hospitalization are not indicated in the 
record.  However, the Veteran testified that he underwent 
surgery on the toe of his right foot at that time.  Lay 
assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that 
are observable as a lay person or the presence of a 
disability of symptoms of a disability that are subject to 
lay observation, such as undergoing right foot surgery.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  

Post service, VA outpatient treatment records, dated from 
July 1998 to March 2005, fail to reveal any right foot 
disorders related to a 1958 surgery.  However, a September 
2003 record does note hallux interphalangeal joint calluses 
of both feet.  

The record also contains a September 2008 private examination 
report H.J.P., D.P.M., a podiatrist.  It was noted that the 
Veteran was seen for the first time for evaluation of his 
right dorsal foot pain and right ankle pain.  Dr. P said that 
the Veteran had several surgeries performed on his right foot 
for bunions and hammertoe deformities since 1958 (including 
in 1983 for a right 4th hammertoe and in 1998 for a right 
bunion).  Examination revealed a scar on the right hallux, 
second and fourth toes that were related to his previous 
surgical interventions.  Dr. P. concluded that the Veteran's 
previous bunion surgery had calcified over and become rigid, 
resulting in hallux rigidus and degenerative joint disease of 
the feet.  

According to an August 2009 record from Dr. H.J.P., the 
Veteran suffered from right foot pain.  Results of x-rays 
revealed previous surgical corrections for hammertoes and 
bunions that demonstrated arthritic joint changes, and 
complications caused by peripheral vascular disease that 
developed in the 1990s were noted.  Dr. P. indicated that the 
Veteran reported developing painful foot problems while in 
the Army in 1956.  The Veteran stated that these problems 
became so bad that he underwent right foot surgery in March 
1958 to correct a hammertoe.  The podiatrist noted that ill-
fitting boots could result in foot injuries and deformities, 
and opined that the Veteran's foot problems were a result of 
his difficulty in obtaining the proper fitting military boots 
during his service.  It was noted that this opinion was based 
on examination of the Veteran, review of the record of 
evidence, and x-rays of the Veteran's feet.  

Giving the Veteran the benefit of the doubt, he has offered 
credible testimony concerning the circumstances of his right 
toe surgery in service and a private medical practitioner has 
provided a medical opinion linking the Veteran's current 
right foot problems to the events in service.  When affording 
the Veteran the full benefit of the doubt, the evidence for 
and against his claim is at least in equipoise.    

As such, resolving doubt in the Veteran's favor, the Board 
concludes that service connection for residuals of right foot 
surgery, including hallux rigidus, surgical corrections for 
hammertoes and bunions, peripheral arterial disease, pain, 
and degenerative joint disease, is warranted.  See 38 U.S.C. 
§ 5107(b).


ORDER

Service connection for residuals right foot surgery, 
including hallux rigidus, surgical corrections for hammertoes 
and bunions, pain, peripheral arterial disease, and 
degenerative joint disease, is granted. 

____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


